Universal Tracking Solutions, Inc. 3317 South Higley Road Suite 114-475 Gilbert, AZ 85297 November 14, 2007 VIA EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attn: Mr. Russell Mancuso RE: UNIVERSAL TRACKING SOLUTIONS, INC. Registration Statement on FormSB-2 File No. 333-138975 UNIVERSAL TRACKING SOLUTIONS, INC., a Nevada corporation (the "Registrant"), hereby applies, pursuant to Rule 477 of the Securities Act of 1933, as amended, to withdraw its amendment to its Registration Statement on Form SB-2/A (Registration No. 000-52704, Amendment No. 3), filed on June 5, 2007 (the “Amended Registration Statement"). Please note that the facing page of the Amended Registration incorrectly states that this is Amendment No. 2. The Registrant is requesting the withdrawal of the Amended Registration Statement because the Amended Registration Statement omitted required interim financial statements and may not have fully responded to the Staff’s pending comments. The Registrant will re-file an amended registration statement with current interim financial statements and restated disclosures promptly after the filing of this Form RW. Accordingly, the Registrant hereby respectfully requests that an order granting the withdrawal of our Form SB-2 Amendment Number 3 be issued by the Securities and Exchange Commission as soon as reasonably possible. Very truly yours, UNIVERSAL TRACKING SOLUTIONS, INC. By: /s/Keith Tench Keith Tench President, Secretary and Treasurer (PrincipalExecutive Officer, Principal FinancialOfficer, and Principal Accounting Officer)
